In re Louisiana State of; Transportation & Devi., Dept, of; — Defendant(s); applying for supervisory and/or remedial writs; Parish of Vernon, 30th Judicial District Court, Div. “A”, No. 38,600A; to the Court of Appeal, Third Circuit, No. CW97-1375.
Granted. Judgment of the trial court is vacated and set aside. The judgment of July 5, 1995 clearly provides that the record was “left open for evidence and a decision regarding damages.” Accordingly, the case is remanded to the trial court to receive additional evidence on the issue of damages.
KNOLL, J., not on panel.